PER CURIAM:
Steven Lamont Turner seeks to appeal the district court’s order denying his motion for reconsideration of its order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 8582(c)(2) (2006). Because the district court lacked authority to consider Turner’s motion for reconsideration, see United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010), we affirm the district court’s order denying the motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.